As filed June 4, 2009 File No. 333-145360 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 3 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Healthy Fast Food, Inc. (Exact name of registrant as specified in its charter) Nevada (State or jurisdiction of incorporation or organization) 5812 (Primary Standard Industrial Classification Code Number) 43-2092180 (I.R.S. Employer Identification No.) 1075 American Pacific, Suite C Henderson,
